DETAILED ACTION

Summary
Applicant's election with traverse of Species A1 and Species B1 in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden because the present invention would appear to be part of an overlapping search area.  This is not found persuasive because, while some areas of search may overlap, some areas of search required would not overlap and require a different field of search, e.g. different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 14 recite, “the first thickness is about 40 mm” and “the second thickness is about 32 mm” respectively. 
It is unclear as to the scope of thicknesses encompassed by the phrases “about 40 mm” and “about 32 mm” because it is unclear as to what limitations the term “about” definitely imparts on the claimed thicknesses. 
Claim 1 recites the limitation "the bottom portion of the solar panel" on line 15.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims are rejected for dependency. 
Claim 7 recites the limitation "the bottom portion of the solar panel" on line 14.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims are rejected for dependency.
Claim 11 recites the limitation "the bottom portion of the solar panel" on line 16.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapla et al. (U.S. Pub. No. 2018/0062561 A1).
With regard to claim 1, Kapla et al. discloses a solar panel mounting system to mount a solar panel, the solar panel mounting system comprising: 
a rail having a longitudinal length, the rail for attaching to a bracket (202, Fig. 5A-B structurally capable of attaching to a bracket as it includes a longitudinally extending member including a channel), the rail including 
a channel extending along the longitudinal length (see Fig. 2 and Fig. 5A-B depicting channel extending along the cited longitudinal length); and 
a clamp assembly for electrically bonding the solar panel to the rail upon installation of the solar panel (such as 400, Fig. 4A-C and Fig. 5A-B; see Abstract “The end clamp may establish an electrical grounding connection between the frames of the solar module and the rail.”), the clamp assembly including: 
a first member having a first side opposite a second side (410 depicted in Fig. 4A-C and Fig. 5A as having a first left side opposite a second right side), 
a second member slideably disposed on the second side of the first member (such as component 408 and 406/404 depicted in Fig. 4A-C as slidebly disposed on the cited second right side of the cited first member 410), and 
an actuator disposed with the first member and the second member (402 depicted in Fig. 4A-C as disposed with the cited first member 410 and the cited second member 408/406/404), the actuator including 
an anchor member for inserting into the channel of the rail (440 depicted in Fig. 4A-C and Fig. 5A as inserted into the channel of the cited rail 202), wherein 
when the actuator is actuated, the second member moves in a direction towards a bottom surface of the solar panel such that a top portion of the second member comes into contact with the bottom portion of the solar panel to electrically bond with the solar panel (as depicted in Fig. 5A, when the actuator 402 is actuated, the second member at component 408 moves in a vertical direction towards a bottom surface of the solar panel 112/204 such that a top portion of the second member, such as top portion 416 of plate 404 as it is a portion of the cited second member towards the top of the member, comes into electrical contact with the bottom portion of the solar panel, such as the portion of frame 204 of the solar panel 112/204 in contact with 416 of plate 404 as it is a portion of the cited solar panel towards the bottom of the solar panel, to electrically bond with the solar panel), and 
the anchor member of the actuator comes into contact with an inside surface of the channel to electrically bond with the rail (as depicted in Fig. 4A-C and Fig. 5A, the cited anchor member 440 of the actuator 402 comes into electrical contact with an inside surface of the channel via electrical contact with points 418 of the cited first member 410 and the inside surface of the channel to electrically bond with the rail 202).
With regard to claim 2, Kapla et al. discloses wherein 
the rail further includes a horizontal flange protruding from an upper surface of the rail along the longitudinal length, and the channel is disposed at a distance below the horizontal flange (such as depicted in Fig. 2 and Fig. 5A-B, the rail 202 further includes a horizontal flange 210 protruding from an upper surface 206 of the rail along the longitudinal length, and the cited channel is disposed at a distance below the horizontal flange 210).
With regard to claim 3, Kapla et al. discloses wherein 
when the actuator is actuated, and the second member moves in the direction towards a bottom surface of the solar panel such that the top portion of the second member comes into contact with the bottom portion of the solar panel to electrically bond with the solar panel (as depicted in Fig. 5A, when the actuator 402 is actuated, the second member at component 408 moves in a vertical direction towards a bottom surface of the solar panel 112/204 such that a top portion of the second member, such as top portion 416 of plate 404 as it is a portion of the cited second member towards the top of the member, comes into electrical contact with the bottom portion of the solar panel, such as the portion of frame 204 of the solar panel 112/204 in contact with 416 of plate 404 as it is a portion of the cited solar panel towards the bottom of the solar panel, to electrically bond with the solar panel), 
a top surface of the solar panel comes into contact with a bottom portion of the horizontal flange (such as the top most surface of frame 204 of the cited solar panel 112/204 depicted in Fig. 5A coming into electrical contact with a bottom portion of the cited horizontal flange 210 of rail 202 as the frame 204 of the cited solar panel 112/204 comes into electrical contact with rail 202 via grounding plate 416).
With regard to claim 4, Kapla et al. discloses wherein
the first side of the first member includes a groove for receiving a portion of a rib of the rail (see Fig. 5A depicting the cited first left side of the first member including grooves between points 418; see [0049] teaching scratching layer of inner surface of rail 202 which is cited to provide for the cited groove for receiving a portion of a rib of the rail, as the cited grooves, portions between points 418, receive the ribs, unscratched portions, of rail 202). 
With regard to claim 5, Kapla et al. discloses wherein
the first side of the first member includes an anchor member for inserting into a channel of the rail (such as depicted in Fig. 5A, the cited first left side of the first member 410 includes an anchor member 418 for inserting into a channel of the rail 202).
With regard to claim 6, Kapla et al. discloses a solar panel mounting system to mount a solar panel, the solar panel mounting system comprising: 
a rail having a longitudinal length, the rail for attaching to a bracket (202, Fig. 5A-B structurally capable of attaching to a bracket as it includes a longitudinally extending member including a channel), the rail including 
a channel extending along the longitudinal length (see Fig. 2 and Fig. 5A-B depicting channel extending along the cited longitudinal length); and 
a clamp assembly for electrically bonding the solar panel to the rail upon installation of the solar panel (such as 400, Fig. 4A-C and Fig. 5A-B; see Abstract “The end clamp may establish an electrical grounding connection between the frames of the solar module and the rail.”), the clamp assembly including: 
a first member having a first side opposite a second side (408 depicted in Fig. 4A-C and Fig. 5A as having a first left side opposite a second right side), 
a second member slideably disposed on the second side of the first member (such as component 406/404 depicted in Fig. 4A-C as slidebly disposed on the cited second right side of the cited first member 408), and 
an actuator disposed with the first member and the second member (402 and 410 depicted in Fig. 4A-C as disposed with the cited first member 408 and the cited second member 406/404), the actuator including 
an anchor member for inserting into the channel of the rail (410 depicted in Fig. 4A-C and Fig. 5A as inserted into the channel of the cited rail 202), wherein 
when the actuator is actuated, the second member moves in a direction towards a bottom surface of the solar panel such that a top portion of the second member comes into contact with the bottom portion of the solar panel to electrically bond with the solar panel (as depicted in Fig. 5A, when the actuator 402/410 is actuated, the second member at component 416 of plate 404 moves in a vertical direction towards a bottom surface of the solar panel 112/204 such that a top portion of the second member, such as top portion 416 of plate 404 as it is a portion of the cited second member towards the top of the member, comes into electrical contact with the bottom portion of the solar panel, such as the portion of frame 204 of the solar panel 112/204 in contact with 416 of plate 404 as it is a portion of the cited solar panel towards the bottom of the solar panel, to electrically bond with the solar panel), and 
the anchor member of the actuator comes into contact with an inside surface of the channel to electrically bond with the rail (as depicted in Fig. 4A-C and Fig. 5A, the cited anchor member 410 of the cited actuator comes into contact with an inside surface of the channel at points 418 to electrically bond with the rail 202), wherein
the anchor member of the actuator includes one or more protrusions for  puncturing an anodized layer on the inside surface of the channel when the anchor member comes into contact with the inside surface of the channel to electrically bond with the rail (418, Fig. 4A-C and Fig. 5A and see [0043]).
With regard to claims 7 and 8, Kapla et al. discloses a solar panel mounting system to mount a solar panel, the solar panel mounting system comprising: 
a clamp assembly for electrically bonding the solar panel to a rail upon installation of the solar panel (such as 400, Fig. 4A-C and Fig. 5A-B; see Abstract “The end clamp may establish an electrical grounding connection between the frames of the solar module and the rail.”), the clamp assembly including: 
a first member having a first side opposite a second side (408 and 420 depicted in Fig. 4A-C and Fig. 5A as having a first left side opposite a second right side), 
the first side including an anchor member for inserting into a channel of the rail (as depicted in Fig. 4A-C and Fig. 5A, the cited first left side includes an anchor member 420 structurally capable of inserting into a channel of a rail),
a second member slideably disposed on the second side of the first member (such as component 406/404 depicted in Fig. 4A-C as slidebly disposed on the cited second right side of the cited first member 408/420), and 
an actuator disposed with the first member and the second member (402 and 410 depicted in Fig. 4A-C as disposed with the cited first member 408/420 and the cited second member 406/404), the actuator including 
an anchor member for inserting into the channel of the rail (410 depicted in Fig. 4A-C and Fig. 5A as structurally capable of inserting into a channel of a rail), wherein 
when the actuator is actuated, the second member moves in a direction towards a bottom surface of the solar panel such that a top portion of the second member comes into contact with the bottom portion of the solar panel to electrically bond with the solar panel (as depicted in Fig. 5A, when the actuator 402/410 is actuated, the second member at component 416 of plate 404 moves in a downward vertical direction towards a bottom surface of the solar panel 112/204, such as the interfacing surface of lip 512 of component 204 of the solar panel as it is a surface towards the bottom of the solar panel, such that a top portion of the second member, such as top portion 416 of plate 404 as it is a portion of the cited second member towards the top of the member, comes into electrical contact with the bottom portion of the solar panel, such as the portion of frame 204 of the solar panel 112/204 in contact with 416 of plate 404 as it is a portion of the cited solar panel towards the bottom of the solar panel, to electrically bond with the solar panel), and 
the anchor member of the actuator comes into contact with an inside surface of the channel to electrically bond with the rail (as depicted in Fig. 4A-C and Fig. 5A, the cited anchor member 410 of the cited actuator comes into contact with an inside surface of the channel at points 418 to electrically bond with a rail), wherein
the anchor member of the actuator includes one or more protrusions for  puncturing an anodized layer on the inside surface of the channel when the anchor member comes into contact with the inside surface of the channel to electrically bond with the rail (418, Fig. 4A-C and Fig. 5A and see [0043]).
With regard to claim 9, Kapla et al. discloses wherein
the top portion of the second member includes one or more protrusions for puncturing an anodized layer of the bottom surface of the solar panel when the top portion of the second member comes into contact with the bottom portion of the solar panel to electrically bond with the solar panel (as depicted in Fig. 4A-C and Fig. 5A, the top portion 416 of the second member includes one or more protrusions 434 for puncturing an anodized layer of the bottom surface of the solar panel when the top portion of the second member comes into contact with the bottom portion of the solar panel to electrically bond with the solar panel; see [0043]).
With regard to claim 10, Kapla et al. discloses wherein
the first side of the first member further includes a groove (such as the groove or concave space between lip 444 and the side surface of bottom portion 442 of the cited first member at component 408, Fig. 4A-C)
for receiving a portion of a rib of the rail (the cited groove is cited to read on the claimed “for receiving a portion of a rib of the rail” because it is structurally capable of receiving a portion of a rib of the rail as it includes a recessed groove/concave space capable of receiving structural portions of a rib of a rail).
With regard to claim 11, Kapla et al. discloses a solar panel mounting system to mount a first solar panel having a first thickness to a rail or a second solar panel having a second thickness different than the first thickness to the rail, the solar panel mounting system comprising: 
a clamp assembly for electrically bonding the first solar panel having the first thickness to the rail upon installation of the first solar panel or electrically bonding the second solar panel having the second thickness different than the first thickness to the rail upon installation of the second solar panel (such as clamp assembly 400, Fig. 4A-C and Fig. 5A cited to read on the claimed “for electrically bonding the first solar panel having the first thickness to the rail upon installation of the first solar panel or electrically bonding the second solar panel having the second thickness different than the first thickness to the rail upon installation of the second solar panel” because it is structurally capable of electrically bonding a first solar panel similar to 112/204 having a first thickness, such as a total vertical thickness of a similar frame 204 exemplified in Fig. 5A having the first thickness, to a rail upon installation of the first solar panel or electrically bonding a second solar panel having a second thickness different than the first thickness, such as a total vertical thickness of a similar frame 204 exemplified in Fig. 5A having a different thickness than the first thickness, to the rail upon installation of the second solar panel as the cited clamp assembly is capable of mounting a first or second solar panel to a rail via the bottom lip 512 of a similar frame 204 and is described in the abstract as “The end clamp may establish an electrical grounding connection between the frames of the solar module and the rail.”), the clamp assembly including: 
a first member having a first side opposite a second side (408 and 420 depicted in Fig. 4A-C and Fig. 5A as having a first left side opposite a second right side), 
a second member slideably disposed on the second side of the first member (such as component 406/404 depicted in Fig. 4A-C as slidebly disposed on the cited second right side of the cited first member 408/420), and 
an actuator disposed with the first member and the second member (402 and 410 depicted in Fig. 4A-C as disposed with the cited first member 408/420 and the cited second member 406/404), wherein, upon the installation of the first solar panel, and when the actuator is actuated: 
the second member moves in a direction towards a bottom surface of the first solar panel such that a top portion of the second member comes into contact with the bottom portion of the first solar panel to electrically bond with the first solar panel having the first thickness, and a portion of the actuator comes into contact with an inside surface of a channel of the rail to electrically bond with the rail, or wherein, upon the installation of the second solar panel, and when the actuator is actuated:  the second member moves in a direction towards a bottom surface of the second solar panel such that the top portion of the second member comes into contact with the bottom portion of the second solar panel to electrically bond with the second solar panel having the second thickness different than the first thickness, and the portion of the actuator comes into contact with the inside surface of the channel of the rail to electrically bond with the rail (the cited actuator 402/410 is cited to read on the claimed “upon the installation of the first solar panel, and when the actuator is actuated: the second member moves in a direction towards a bottom surface of the first solar panel such that a top portion of the second member comes into contact with the bottom portion of the first solar panel to electrically bond with the first solar panel having the first thickness, and a portion of the actuator comes into contact with an inside surface of a channel of the rail to electrically bond with the rail, or wherein, upon the installation of the second solar panel, and when the actuator is actuated:  the second member moves in a direction towards a bottom surface of the second solar panel such that the top portion of the second member comes into contact with the bottom portion of the second solar panel to electrically bond with the second solar panel having the second thickness different than the first thickness, and the portion of the actuator comes into contact with the inside surface of the channel of the rail to electrically bond with the rail” because it is structurally capable of, upon the installation of the first solar panel, and when the actuator is actuated: moving the second member in a direction towards a bottom surface of the first solar panel such that a top portion of the second member comes into contact with the bottom portion of the first solar panel to electrically bond with the first solar panel having the first thickness, and a portion of the actuator comes into contact with an inside surface of a channel of the rail to electrically bond with the rail, or wherein, upon the installation of the second solar panel, and when the actuator is actuated:  the second member moves in a direction towards a bottom surface of the second solar panel such that the top portion of the second member comes into contact with the bottom portion of the second solar panel to electrically bond with the second solar panel having the second thickness different than the first thickness, and the portion of the actuator comes into contact with the inside surface of the channel of the rail to electrically bond with the rail as exemplified in Fig. 5A, when the actuator 402/410 is actuated, the second member at component 416 of plate 404 moves in a downward vertical direction towards a bottom surface of the solar panel 112/204, such as the interfacing surface of lip 512 of component 204 of the solar panel as it is a surface towards the bottom of the solar panel, such that a top portion of the second member, such as top portion 416 of plate 404 as it is a portion of the cited second member towards the top of the member, comes into electrical contact with the bottom portion of the solar panel, such as the portion of frame 204 of the solar panel 112/204 in contact with 416 of plate 404 as it is a portion of the cited solar panel towards the bottom of the solar panel, to electrically bond with the solar panel; as depicted in Fig. 4A-C and Fig. 5A, the cited portion of the actuator at component 410 comes into contact with an inside surface of the channel at points 418 to electrically bond with a rail).
With regard to claims 12-14, Kapla et al. discloses wherein, 
when the actuator is actuated, the second member is movable between a down position and an up position (such as depicted in Fig. 5A, when the actuator is actuated, the second member 404/406 is movable between a down position, such as a position when protrusions 343 initially contact frame 204 reading on the claimed “down position” because it is a position of the second member which applies a downward force 510 and 514, and an up position, such as a position when the actuator 402/410 is fully actuated by tightening force 502 cited to read on the claimed “up position” because it is a position of the second member which applies an upward force 508), and wherein:
when in the down position the second member is positioned relative to the first member for electrically bonding with the first solar panel having the first thickness, wherein the first thickness is about 40 mm (when in the cited down position, the cited second member is positioned relative to the cited first member and cited to read on the claimed “for electrically bonding with the first solar panel having the first thickness, wherein the first thickness is about 40 mm” because it is structurally capable of electrically bonding with a first solar panel having a first thickness, wherein the first thickness is about 40 mm as the cited clamp assembly is capable of mounting a first solar panel, having a total vertical thicknesses of a similar frame 204 of about 40 mm, to a rail via the bottom lip 512 of a similar frame 204 and is described in the abstract as “The end clamp may establish an electrical grounding connection between the frames of the solar module and the rail.”), and
when in the up position the second member is positioned relative to the first member for electrically bonding with the second solar panel having the second thickness different than the first thickness, wherein the second thickness is about 32 mm (when in the cited up position, the cited second member is positioned relative to the cited first member and cited to read on the claimed “for electrically bonding with the second solar panel having the second thickness different than the first thickness, wherein the second thickness is about 32 mm” because it is structurally capable of electrically bonding with a second solar panel having a second thickness, wherein the second thickness is about 32 mm as the cited clamp assembly is capable of mounting a second solar panel, having a total vertical thicknesses of a similar frame 204 of about 32 mm, to a rail via the bottom lip 512 of a similar frame 204 and is described in the abstract as “The end clamp may establish an electrical grounding connection between the frames of the solar module and the rail.”). 
With regard to claim 15, Kapla et al. discloses wherein
the first side of the first member further includes a groove (such as the groove or concave space between lip 444 and the side surface of bottom portion 442 of the cited first member at component 408, Fig. 4A-C)
for receiving a portion of a rib of the rail (the cited groove is cited to read on the claimed “for receiving a portion of a rib of the rail” because it is structurally capable of receiving a portion of a rib of the rail as it includes a recessed groove/concave space capable of receiving structural portions of a rib of a rail).
With regard to claim 16, Kapla et al. discloses wherein
the first side of the first member includes an anchor member for inserting into the channel of the rail (such as depicted in Fig. 4A-C and Fig. 5A, the cited first left side of the first member 408/420 includes an anchor member, such as component 420, for inserting into the channel of the rail).
With regard to claim 17, Kapla et al. discloses wherein
the portion of the actuator comprises an anchor member for insertion into the channel of the rail (such as body of wedge 410, Fig. 4A-C and Fig. 5), and wherein,
when the actuator is actuated, the anchor member of the actuator comes into contact with the inside surface of the channel to electrically bond with the rail (as points 418, Fig. 4A-C and Fig. 5A).
With regard to claim 18, Kapla et al. discloses wherein
the anchor member of the actuator includes one or more protrusions for  puncturing an anodized layer on the inside surface of the channel when the anchor member comes into contact with the inside surface of the channel to electrically bond with the rail (418, Fig. 4A-C and Fig. 5A and see [0043]).
With regard to claim 19, Kapla et al. discloses wherein
the top portion of the second member includes one or more protrusions (see 434, Fig. 4A-C).
With regard to claim 20, Kapla et al. discloses “A solar panel mounting system to mount…first solar panel …to a rail” wherein 
the rail further includes a horizontal flange protruding from an upper surface of the rail along the longitudinal length, and the channel is disposed at a distance below the horizontal flange (the cited solar panel mounting system of Kapla et al. is cited to read on the claimed “A solar panel mounting system to mount…first solar panel …to a rail… the rail further includes a horizontal flange protruding from an upper surface of the rail along the longitudinal length, and the channel is disposed at a distance below the horizontal flange “ because it is structurally capable of mounting a first solar panel to a rail wherein the rail further includes a horizontal flange protruding from an upper surface of the rail along the longitudinal length, and the channel is disposed at a distance below the horizontal flange as it is depicted in Fig. 2 and Fig. 5A-B exemplifying a rail 202 further includes a horizontal flange 210 protruding from an upper surface 206 of the rail along the longitudinal length, and a channel is disposed at a distance below the horizontal flange 210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 18, 2022